Citation Nr: 1024487	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to January 26, 
2000 for a total disability rating for compensation based on 
individual unemployability (TDIU).

2.  Entitlement to an effective date prior to January 26, 
2000 for the assignment of a 70 percent disability rating for 
a service-connected psychiatric disorder variously diagnosed 
as schizophrenia and/or post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Therein, the RO granted an increased 
rating of 70 percent for the Veteran's service-connected 
psychiatric disability and granted TDIU.  The effective date 
assigned in both instances was January 26, 2000.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2007, the Veteran requested a videoconference 
hearing before a Veterans Law Judge.  A hearing was scheduled 
on March 5, 2009.  In March 2009, the Veteran contacted the 
RO, who in turn contacted the Board, and requested that his 
hearing be rescheduled.  In April 2009, the Board found that 
good cause had been shown and granted the motion to 
reschedule the videoconference hearing.  Accordingly, in May 
2009, the Board remanded the matters to the RO so it could 
schedule the hearing.  Thereafter, the RO scheduled a hearing 
for March 3, 2010.  In February 2010, the Board received a 
second request to reschedule the hearing.  In March 2010, the 
Board granted the motion.  

To date, the appellant has not been afforded the requested 
hearing, and there is no indication that he has withdrawn his 
request or otherwise waived his right to a Board hearing; 
hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 
(2009).

The Board also notes that the appellant is represented by a 
Veterans Service Organization, and that, following the most 
recent receipt of this case at the Board, such organization 
was not provided the opportunity to review the claims file 
and provide additional argument in support of the appellant's 
claim.  However, as the Veteran's representative will be 
given the opportunity to appear with the appellant at his 
personal hearing, and to offer evidence and argument on his 
behalf at that time, the Board finds no prejudice with 
proceeding with a remand in order to facilitate such hearing.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
videoconference hearing following the 
usual procedures set forth in 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.704 
(2009).  Appropriate notification should 
also be provided to his representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


